DETAILED ACTION
This office action is in response to communication filed on 02/23/2021. Claims 1-2 have been amended. Claims 1 – 10 are pending on this application.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Ebner et al. Pub. No. 2007/0216557.
Fig. 1-3 of Ebner et al. discloses a sigma-delta analog-to-digital converter (10; paragraph 0039), comprising: a subtractor (subtraction node between DAC 1 and Rl), arranged to operably subtract a feedback signal (feedback signal of DAC 1) from an analog input signal (Vin); a loop filter (20), coupled with the subtractor (subtraction node between DAC 1 and Rl), and arranged to operably process an output signal of the subtractor (output of subtraction node between DAC 1 and Rl) to generate a filtered signal (output of OPAM3); a first signal comparing circuit (30; see Fig. 2 {34} for discloses a detailed of 30 in Fig. 1), coupled with the loop filter (20) and a first reference signal (refp, refn in Fig. 2), and arranged to selectively operate in an offset detection mode (Fig. 3; paragraph 0064) or a signal comparison mode (Fig. 2), wherein the first signal comparing circuit (34 in Fig. 2) generates a first error signal (outn in Fig. 3) irrelevant (see paragraph 0064 "discloses VCM) to a relative magnitude between the filtered signal ( output of OPAM3) and the first reference signal (refn, refn) when operating in the offset detection mode (Fig. 3), while the first signal comparing circuit (34 in Fig. 2) generates a first comparison signal (outp, outn in Fig. 2) corresponding to a relative magnitude between the filtered signal (output of OPAM3) and the first reference signal (refn, refp) when operating in the signal comparison mode (Fig. 2); an offset calibration control circuit (Fig. 3; paragraph 0064 discloses "control unit), coupled with the first signal comparing circuit (34 in Fig. 3), and arranged to operably calibrate an offset (paragraph 0064) of the first 
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein the fourth input terminal (328) is coupled with a first common-mode signal (VCM1); and a first signal selection circuit (134), coupled with the loop filter (120), the first input terminal (322) of the first comparator (132), the second input terminal (324) of the first comparator (132), the offset calibration control circuit (150), the first reference signal (VR1), and a first fixed-voltage signal (VF1), wherein in the offset detection mode, the first signal selection circuit (134) couples both the first input terminal (322) and the second input terminal (324) with the first fixed-voltage signal (VF 1), so that the first comparator (132) generates the first error signal (ERR1); while in the signal comparison mode, the first signal selection circuit (134) respectively couples s the first input terminal (322) and the second input terminal (324) with the filtered signal (SF) and the first reference signal (VR1), so that the first comparator (132) generates the first comparison signal (CMP1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

02/26/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845